In an action to enjoin the defendant from proceeding to acquire by condemnation certain tracts of land in a residential area in the Town of Huntington, County of Suffolk, for the purpose of building a school or institution for mentally retarded children (Mental Hygiene Law, § 46, subd. 1), plaintiffs appeal from so much of an order of the Supreme Court, Suffolk County, entered February 26, 1962, as granted the defendant’s cross motion to dismiss the complaint for failure to state facts sufficient to constitute a cause of action (Rules Civ. Prae., rule 106, subd. 4). Order, insofar as appealed from, affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.